                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

LAWRENCE EARL WILSON,

                       Petitioner,                :   Case No. 3:19-cv-266

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

RHONDA RICHARDS, Warden,
 Franklin Medical Center,

                                                  :
                       Respondent.


         ORDER VACATING STAY AND REQUIRING AMENDED
                          PETITION


       This is an action for a writ of habeas corpus, brought pro se by Petitioner Lawrence Wilson

under 28 U.S.C. § 2254. Upon its filing, the Court noted the pendency of Wilson’s Application to

the Sixth Circuit under 28 U.S.C. § 2244(b) for permission to file a second or successive habeas

corpus application (ECF No. 2). That court has now filed an Order denying Wilson’s Application.

In re: Lawrence E. Wilson, Case No. 19-3310 (6th Cir. Oct. 11, 2019)(unreported; copy filed at

ECF No. 3).

       However, the circuit court also found permission was unnecessary as to Wilson’s proposed

third and fourth grounds for relief because they “concern the denial of parole in 2017 and therefore

‘assert[] claims whose predicates arose after the filing of the original petition.’” Id. at PageID 3,

citing In re Jones, 652 F.3d 603, 605-06 (6th Cir. 2010).”

       Accordingly, it is hereby ordered that this Court’s Stay be, and it hereby is, VACATED.

Petitioner shall file, not later than November 1, 2019, an amended petition setting forth the two

                                                 1
grounds (numbered as grounds one and two) on which the Sixth Circuit found he may proceed.



October 15, 2019.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                             2
